Citation Nr: 1722952	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-26 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.  


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary for further evidentiary development of the Veteran's claim.  Specifically, the Board finds that a new VA examination is required to determine whether the Veteran currently has a bilateral foot condition.

The Veteran complained of bilateral foot pain numerous times in service.  An April 1980 service treatment record indicates bilateral calcaneus bursitis.  Post-service records from the San Juan VA Medical Center indicate numerous complaints of bilateral foot pain in 2009.  

In January 2010, the Veteran underwent a VA examination to determine the etiology of his bilateral foot pain.  The VA examiner indicated that the physical examination revealed normal findings for the right and left foot.  The VA examiner opined that, because no foot condition was identified during the examination, it was therefore not likely that the Veteran had the same foot condition that he had in service.  However, the VA examiner did not reconcile his opinion with the Veteran's in-service diagnosis of bilateral calcaneus bursitis.  Specifically, the examiner did not explain whether the calcaneal bursitis diagnosed in service could have or, in fact, had resolved.    

The record also contains a July 2010 positive opinion from a private examiner, Dr. N.O., indicating that it is more probable than not that the Veteran's bilateral foot problems are due to his duties while in service.  Dr. O. reasoned that continuous running for the majority of the time with boots, prolonged formations, and standing with heavy equipment were the main triggers for the Veteran's feet problems.  Dr. O. further reasoned that this kind of activity could put a lot of stress on the feet, especially at fascia, and that sometimes patients can present stress fractures or other inflammatory process tendonitis or fasciitis.  However, Dr. O. did not specify a diagnosis or indicate whether the Veteran had been physically examined.  

As the medical evidence of record is not clear as to whether the Veteran currently has a bilateral foot disorder, the Board finds that a new VA examination is required to determine whether the Veteran currently has a bilateral foot condition.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's claimed bilateral foot disorder.  The claims file must be made available to the examiner.  The examiner should state in the opinion that review of the electronic record was accomplished.

The examiner is asked to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, including Dr. O's July 2010 opinion, and any assertions made by the Veteran regarding his symptoms.  

The examiner is advised that the Veteran is competent to attest to observable symptoms, such as pain.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

After examining the Veteran, the examiner is asked to clearly identify any singular or bilateral foot disorders.  For each diagnosed disorder, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the foot disorder had its onset during the Veteran's active service or was caused by his active service.

Any opinion provided must be accompanied by a complete rationale.  

2.  After completing the above actions, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


